              Case 1:20-cv-06563 Document 1 Filed 08/18/20 Page 1 of 29



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

 ALEX WALTON, Individually and on                 )
 Behalf of All Others Similarly Situated,         )
                                                  )
                        Plaintiff,                )
                                                  )    Case No. 1:20-cv-06563
         v.                                       )
                                                  )    CLASS ACTION COMPLAINT FOR
 NOBLE ENERGY, INC., DAVID L.                     )    VIOLATIONS OF SECTIONS 14(a) AND
 STOVER, JEFFREY L. BERENSON,                     )    20(a) OF THE SECURITIES
 JAMES E. CRADDOCK, BARBARA J.                    )    EXCHANGE ACT OF 1934
 DUGANIER, THOMAS J. EDELMAN,                     )
 HOLLI C. LADHANI, SCOTT D. URBAN,                )    JURY TRIAL DEMANDED
 WILLIAM T. VAN KLEEF and MARTHA                  )
 B. WYRSCH,                                       )
                                                  )
                        Defendants.               )


       Plaintiff Alex Walton (“Plaintiff”), by his undersigned attorneys, alleges upon personal

knowledge with respect to himself, and information and belief based upon, inter alia, the

investigation of counsel as to all other allegations herein, as follows:

                                     NATURE OF THE ACTION

       1.      This action is brought as a class action by Plaintiff on behalf of himself and the

other public holders of the common stock of Noble Energy, Inc. (“Noble” or the “Company”)

against the Company and the members of the Company’s board of directors (collectively, the

“Board” or “Individual Defendants” and, together with Noble, the “Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), 15 U.S.C. §§ 78n(a), 78t(a), SEC Rule 14a-9, 17 C.F.R. § 240.14a-9, and Regulation G, 17

C.F.R. § 244.100, in connection with the proposed merger (the “Proposed Transaction”) between

Noble and Chevron Corporation (“Chevron”).

       2.      On July 20, 2020, the Board caused the Company to enter into an agreement and

plan of merger (“Merger Agreement”), pursuant to which the Company’s shareholders stand to




                                                 -1-
            Case 1:20-cv-06563 Document 1 Filed 08/18/20 Page 2 of 29




receive 0.1191 shares of Chevron for each share of Noble stock they own (the “Merger

Consideration”). Upon completion of the merger, Noble shareholders will own approximately 3%

and Chevron shareholders will own approximately 97% of the combined company.

       3.       On August 11, 2020, in order to convince Noble shareholders to vote in favor of

the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading Form S-4 (the “S-4”) with the Securities and Exchange Commission (“SEC”), in

violation of Sections 14(a) and 20(a) of the Exchange Act. The materially incomplete and

misleading preliminary S-4 violates both Regulation G (17 C.F.R. § 244.100) and SEC Rule 14a-

9 (17 C.F.R. § 240.14a-9), each of which constitutes a violation of Sections 14(a) and 20(a) of the

Exchange Act.

       4.       While touting the fairness of the Merger Consideration to the Company’s

shareholders in the S-4, Defendants have failed to disclose certain material information that is

necessary for shareholders to properly assess the fairness of the Proposed Transaction, thereby

violating SEC rules and regulations and rendering certain statements in the S-4 materially

incomplete and misleading.

       5.       In particular, the S-4 contains materially incomplete and misleading information

concerning: (i) the financial projections for the Company that were prepared by the Company and

relied on by Defendants in recommending that Noble shareholders vote in favor of the Proposed

Transaction; and (ii) the summary of certain valuation analyses conducted by Noble’s financial

advisor, J.P. Morgan Securities LLC (“J.P. Morgan”) in support of its opinion that the Merger

Consideration is fair to shareholders, on which the Board relied.




                                               -2-
              Case 1:20-cv-06563 Document 1 Filed 08/18/20 Page 3 of 29




        6.      It is imperative that the material information that has been omitted from the S-4 is

disclosed prior to the forthcoming vote to allow the Company’s shareholders to make an informed

decision regarding the Proposed Transaction.

        7.      For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act, based on Defendants’

violation of: (i) Regulation G (17 C.F.R. § 244.100); and (ii) Rule 14a-9 (17 C.F.R. § 240.14a-9).

Plaintiff seeks to enjoin Defendants from holding the shareholder vote on the Proposed Transaction

and taking any steps to consummate the Proposed Transaction unless, and until, the material

information discussed below is disclosed to Noble shareholders sufficiently in advance of the vote

on the Proposed Transaction or, in the event the Proposed Transaction is consummated, to recover

damages resulting from Defendants’ violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        8.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

        9.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        10.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because a substantial portion of the alleged wrongs took




                                                 -3-
               Case 1:20-cv-06563 Document 1 Filed 08/18/20 Page 4 of 29




place in this District and the Company’s common stock trades on the NASDAQ Composite, which

is headquartered in this District.

                                              PARTIES

         11.      Plaintiff is, and at all relevant times has been, a holder of Noble common stock.

         12.      Defendant Noble is incorporated in Delaware and maintains its principal executive

offices at 1001 Noble Energy Way, Houston, Texas 77070. The Company’s common stock trades

on the NASDAQ under the ticker symbol “NBL.”

         13.      Individual Defendant David L. Stover is Noble’s Chief Executive Officer and

Chairman and has been a director of Noble at all relevant times.

         14.      Individual Defendant Jeffrey L. Berenson has been a director of Noble at all

relevant times.

         15.      Individual Defendant James E. Craddock has been a director of Noble at all relevant

times.

         16.      Individual Defendant Barbara J. Duganier has been a director of Noble at all

relevant times.

         17.      Individual Defendant Thomas J. Edelman has been a director of Noble at all

relevant times.

         18.      Individual Defendant Holli C. Ladhani has been a director of Noble at all relevant

times.

         19.      Individual Defendant Scott D. Urban has been a director of Noble at all relevant

times.

         20.      Individual Defendant William T. Van Kleef has been a director of Noble at all

relevant times.




                                                  -4-
               Case 1:20-cv-06563 Document 1 Filed 08/18/20 Page 5 of 29




         21.    Individual Defendant Martha B. Wyrsch has been a director of Noble at all relevant

times.

         22.    The Individual Defendants referred to in paragraphs 13-21 are collectively referred

to herein as the “Individual Defendants” and/or the “Board.”

                               CLASS ACTION ALLEGATIONS
         23.    Plaintiff brings this class action pursuant to Fed. R. Civ. P. 23 on behalf of himself

and the other public shareholders of Noble (the “Class”). Excluded from the Class are Defendants

herein and any person, firm, trust, corporation, or other entity related to or affiliated with any

Defendant.

         24.    This action is properly maintainable as a class action because:

                a.      The Class is so numerous that joinder of all members is impracticable. As

         of August 7, 2020, there were approximately 499,000,000 shares of Noble common stock

         outstanding, held by hundreds of individuals and entities scattered throughout the country.

         The actual number of public shareholders of Noble will be ascertained through discovery;

                b.      There are questions of law and fact that are common to the Class that

         predominate over any questions affecting only individual members, including the

         following:

                        i)     whether Defendants disclosed material information that includes

                               non-GAAP financial measures without providing a reconciliation of

                               the same non-GAAP financial measures to their most directly

                               comparable GAAP equivalent in violation of Section 14(a) of the

                               Exchange Act;




                                                 -5-
     Case 1:20-cv-06563 Document 1 Filed 08/18/20 Page 6 of 29




                ii)       whether Defendants have misrepresented or omitted material

                          information concerning the Proposed Transaction in the S-4 in

                          violation of Section 14(a) of the Exchange Act;

                iii)      whether the Individual Defendants have violated Section 20(a) of

                          the Exchange Act; and

                iv)       whether Plaintiff and other members of the Class will suffer

                          irreparable harm if compelled to vote their shares regarding the

                          Proposed Transaction based on the materially incomplete and

                          misleading S-4.

        c.      Plaintiff is an adequate representative of the Class, has retained competent

counsel experienced in litigation of this nature, and will fairly and adequately protect the

interests of the Class;

        d.      Plaintiff’s claims are typical of the claims of the other members of the Class

and Plaintiff does not have any interests adverse to the Class;

        e.      The prosecution of separate actions by individual members of the Class

would create a risk of inconsistent or varying adjudications with respect to individual

members of the Class, which would establish incompatible standards of conduct for the

party opposing the Class;

        f.      Defendants have acted on grounds generally applicable to the Class with

respect to the matters complained of herein, thereby making appropriate the relief sought

herein with respect to the Class as a whole; and

        g.      A class action is superior to other available methods for fairly and

efficiently adjudicating the controversy.




                                            -6-
             Case 1:20-cv-06563 Document 1 Filed 08/18/20 Page 7 of 29




                              SUBSTANTIVE ALLEGATIONS
I.     The Proposed Transaction

       25.     Noble is an independent crude oil and natural gas exploration and production

company that owns a portfolio of assets that are diversified through the U.S. and the World dealing

with crude oil, NGLs and natural gas.

       26.     On July 20, 2020, Noble and Chevron issued a joint press release announcing the

Proposed Transaction, which states in pertinent part:

       SAN RAMON, Calif.--(BUSINESS WIRE)--Chevron Corporation (NYSE: CVX)
       announced today that it has entered into a definitive agreement with Noble Energy,
       Inc. (NASDAQ: NBL) to acquire all of the outstanding shares of Noble Energy in
       an all-stock transaction valued at $5 billion, or $10.38 per share. Based on
       Chevron’s closing price on July 17, 2020 and under the terms of the agreement,
       Noble Energy shareholders will receive 0.1191 shares of Chevron for each Noble
       Energy share. The total enterprise value, including debt, of the transaction is $13
       billion.

       The acquisition of Noble Energy provides Chevron with low-cost, proved reserves
       and attractive undeveloped resources that will enhance an already advantaged
       upstream portfolio. Noble Energy brings low-capital, cash-generating offshore
       assets in Israel, strengthening Chevron’s position in the Eastern Mediterranean.
       Noble Energy also enhances Chevron’s leading U.S. unconventional position with
       de-risked acreage in the DJ Basin and 92,000 largely contiguous and adjacent acres
       in the Permian Basin.

       “Our strong balance sheet and financial discipline gives us the flexibility to be a
       buyer of quality assets during these challenging times,” said Chevron Chairman
       and CEO Michael Wirth. “This is a cost-effective opportunity for Chevron to
       acquire additional proved reserves and resources. Noble Energy’s multi-asset, high-
       quality portfolio will enhance geographic diversity, increase capital flexibility, and
       improve our ability to generate strong cash flow. These assets play to Chevron’s
       operational strengths, and the transaction underscores our commitment to capital
       discipline. We look forward to welcoming the Noble Energy team and shareholders
       to bring together the best of our organizations.”

       “This combination is expected to unlock value for shareholders, generating
       anticipated annual run-rate cost synergies of approximately $300 million before
       tax, and it is expected to be accretive to free cash flow, earnings, and book returns
       one year after close,” Wirth concluded.

       “The combination with Chevron is a compelling opportunity to join an admired


                                               -7-
       Case 1:20-cv-06563 Document 1 Filed 08/18/20 Page 8 of 29




global, diversified energy leader with a top-tier balance sheet and strong
shareholder returns,” said David Stover, Noble Energy’s Chairman and CEO.
“Over the last few years, we have made significant progress executing our strategic
objectives, including driving capital efficiency gains onshore, advancing our
offshore conventional gas developments and significantly reducing our cost
structure. As we looked to build on this positive momentum, the Noble Energy
Board of Directors and management team conducted a thorough process and
concluded that this transaction is the best way to maximize value for all Noble
Energy shareholders. We look forward to bringing together our highly
complementary cultures and teams to realize the long-term value and benefits that
this combination will deliver.”

Transaction Benefits

       Low Cost Acquisition of Proved Reserves and Attractive Undeveloped
        Resource: Based on Noble Energy’s proved reserves at year-end 2019, this
        will add approximately 18 percent to Chevron’s year-end 2019 proved oil
        and gas reserves at an average acquisition cost of less than $5/boe, and
        almost 7 billion barrels of risked resource for less than $1.50/boe.
       Strong Strategic Fit: Noble Energy’s assets will enhance Chevron’s
        portfolio in:
            o U.S. onshore
                     DJ Basin – New unconventional position with competitive
                       returns that can be further developed leveraging Chevron’s
                       proven factory-model approach.
                     Permian Basin – Complementary acreage that enhances
                       Chevron’s strong position in the Delaware Basin.
                     Other -– An integrated midstream business and an
                       established position in the Eagle Ford.
            o International
                     Israel – Large-scale, producing Eastern Mediterranean
                       position that diversifies Chevron’s portfolio and is expected
                       to generate strong returns and cash flow with low capital
                       requirements.
                     West Africa – Strong position in Equatorial Guinea with
                       further growth opportunities.
       Attractive Synergies: The transaction is expected to achieve run-rate
        operating and other cost synergies of $300 million before-tax within a year
        of closing.
       Accretive to Return on Capital Employed, Free Cash Flow, and EPS:
        Chevron anticipates the transaction to be accretive to ROCE, free cash flow
        and earnings per share one year after closing, at $40 Brent.

Transaction Details

The acquisition consideration is structured with 100 percent stock utilizing



                                        -8-
     Case 1:20-cv-06563 Document 1 Filed 08/18/20 Page 9 of 29




Chevron’s attractive equity currency while maintaining a strong balance sheet. In
aggregate, upon closing of the transaction, Chevron will issue approximately 58
million shares of stock. Total enterprise value of $13 billion includes net debt and
book value of non-controlling interest.

The transaction has been unanimously approved by the Boards of Directors of both
companies and is expected to close in the fourth quarter of 2020. The acquisition is
subject to Noble Energy shareholder approval. It is also subject to regulatory
approvals and other customary closing conditions.

The transaction price represents a premium of nearly 12% on a 10-day average
based on closing stock prices on July 17, 2020. Following closing of the transaction,
Noble Energy shareholders will own approximately 3% of the combined company.

Advisors

Credit Suisse Securities (USA) LLC is acting as financial advisor to Chevron. Paul,
Weiss, Rifkind, Wharton & Garrison LLP is acting as legal advisor to Chevron. J.P.
Morgan Securities LLC is acting as financial advisor to Noble Energy. Vinson &
Elkins LLP is acting as legal advisor to Noble Energy.

Conference Call

Chevron will conduct a conference call on Monday, July 20, 2020, at 8:00 a.m. ET
to discuss the transaction.

A webcast of the discussion will be available in a listen-only mode to individual
investors, media, and other interested parties on Chevron’s website at
www.chevron.com under the “Investors” section, or by calling (833) 674-0417 and
providing the conference ID 8393646. Additional materials will be available under
“Events and Presentations” in the “Investors” section on the Chevron website.

Note for media: Chevron B-roll footage is available at https://chevron.co/broll

About Chevron

Chevron Corporation is one of the world's leading integrated energy companies.
Through its subsidiaries that conduct business worldwide, the company is involved
in virtually every facet of the energy industry. Chevron explores for, produces and
transports crude oil and natural gas; refines, markets and distributes transportation
fuels and lubricants; manufactures and sells petrochemicals and additives;
generates power; and develops and deploys technologies that enhance business
value in every aspect of the company's operations. Chevron is based in San Ramon,
Calif. More information about Chevron is available at www.chevron.com.

About Noble Energy



                                        -9-
              Case 1:20-cv-06563 Document 1 Filed 08/18/20 Page 10 of 29




        Noble Energy is an independent oil and natural gas exploration and production
        company committed to meeting the world’s growing energy needs and delivering
        leading returns to shareholders. The Company operates a high-quality portfolio of
        assets onshore in the United States and offshore in the Eastern Mediterranean and
        off the west coast of Africa. Founded more than 85 years ago, Noble Energy is
        guided by its values, its commitment to safety, and respect for stakeholders,
        communities and the environment. For more information on how the Company
        fulfills its purpose: Energizing the World, Bettering People’s Lives®, visit
        www.nblenergy.com.

        27.     Noble is well-positioned for financial growth and the Merger Consideration fails to

adequately compensate the Company’s shareholders. It is imperative that Defendants disclose the

material information they have omitted from the S-4, discussed in detail below, so that the

Company’s shareholders can properly assess the fairness of the Merger Consideration for

themselves and make an informed decision concerning whether or not to vote in favor of the

Proposed Transaction.

        28.     If the false and/or misleading S-4 is not remedied and the Proposed Transaction is

consummated, Defendants will directly and proximately have caused damages and actual

economic loss (i.e. the difference between the value to be received as a result of the Proposed

Transaction and the true value of their shares prior to the merger), in an amount to be determined

at trial, to Plaintiff and the Class.

II.     The Materially Incomplete and Misleading S-4

        29.     On August 11, 2020, Defendants caused the S-4 to be filed with the SEC in

connection with the Proposed Transaction. The S-4 solicits the Company’s shareholders to vote

in favor of the Proposed Transaction. Defendants were obligated to carefully review the S-4 before

it was filed with the SEC and disseminated to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions. However, the S-4 misrepresents and/or

omits material information that is necessary for the Company’s shareholders to make an informed



                                               - 10 -
             Case 1:20-cv-06563 Document 1 Filed 08/18/20 Page 11 of 29




decision concerning whether to vote in favor of the Proposed Transaction, in violation of Sections

14(a) and 20(a) of the Exchange Act.

       The Materiality of Financial Projections

       30.     A company’s financial forecasts are material information a board relies on to

determine whether to approve a merger transaction and recommend that shareholders vote to

approve the transaction. Here, the S-4 discloses that “[i]n connection with the Noble Energy

Board’s consideration of the transaction, Noble Energy’s management prepared certain unaudited

financial projections regarding Noble Energy’s future performance for the years 2020 through

2029 on a standalone basis without giving effect to the merger (the ‘Noble Energy management

forecast’), and provided the Noble Energy management forecast to the Noble Energy Board and

to Noble Energy’s financial advisor for its use in connection with its financial analyses[.]” S-4 71-

72.

       31.     When soliciting proxies from shareholders, a company must furnish the

information found in Schedule 14A (codified as 17 C.F.R. § 240.14a-101). Item 14 of Schedule

14A sets forth the information a company must disclose when soliciting proxies regarding mergers

and acquisitions. In regard to financial information, companies are required to disclose “financial

information required by Article 11 of Regulation S-X[,]” which includes Item 10 of Regulation S-

K. See Item 14(7)(b)(11) of 17 C.F.R. § 240.14a-101.

       32.     Under Item 10 of Regulation S-K, companies are encouraged to disclose

“management’s projections of future economic performance that have a reasonable basis and are

presented in an appropriate format.” 17 C.F.R. § 229.10(b). Although the SEC recognizes the

usefulness of disclosing projected financial metrics, the SEC cautions companies to “take care to




                                               - 11 -
             Case 1:20-cv-06563 Document 1 Filed 08/18/20 Page 12 of 29




assure that the choice of items projected is not susceptible of misleading inferences through

selective projection of only favorable items.” 17 C.F.R. § 229.10(b)(2).

       33.     In order to facilitate investor understanding of the Company’s financial projections,

the SEC provides companies with certain factors “to be considered in formulating and disclosing

such projections[,]” including:

       (i) When management chooses to include its projections in a Commission filing,
       the disclosures accompanying the projections should facilitate investor
       understanding of the basis for and limitations of projections. In this regard investors
       should be cautioned against attributing undue certainty to management’s
       assessment, and the Commission believes that investors would be aided by a
       statement indicating management’s intention regarding the furnishing of updated
       projections. The Commission also believes that investor understanding would be
       enhanced by disclosure of the assumptions which in management’s opinion are
       most significant to the projections or are the key factors upon which the financial
       results of the enterprise depend and encourages disclosure of assumptions in a
       manner that will provide a framework for analysis of the projection.

       (ii) Management also should consider whether disclosure of the accuracy or
       inaccuracy of previous projections would provide investors with important insights
       into the limitations of projections. In this regard, consideration should be given to
       presenting the projections in a format that will facilitate subsequent analysis of the
       reasons for differences between actual and forecast results. An important benefit
       may arise from the systematic analysis of variances between projected and actual
       results on a continuing basis, since such disclosure may highlight for investors the
       most significant risk and profit-sensitive areas in a business operation.

17 C.F.R. § 229.10(b)(3) (emphasis added).

       34.     Here, Noble’s shareholders would clearly find complete and non-misleading

financial projections material in deciding how to vote, considering that the Board specifically

relied on the financial forecasts in reaching its decision to, among other things, approve the Merger

Agreement and the transactions contemplated by it. S-4 60-62.

       35.     As discussed further below, the non-GAAP financial projections used do not

provide Noble’s shareholders with a materially complete understanding of the assumptions and

key factors considered in developing the financial projections, which assumptions, factors and

other inputs the Board reviewed.




                                               - 12 -
             Case 1:20-cv-06563 Document 1 Filed 08/18/20 Page 13 of 29




       The Financial Projections Relied on by the Board

       36.     The S-4 discloses that “[i]n connection with the Noble Energy Board’s

consideration of the transaction, Noble Energy’s management prepared certain unaudited financial

projections regarding Noble Energy’s future performance for the years 2020 through 2029 on a

standalone basis without giving effect to the merger (the ‘Noble Energy management forecast’),

and provided the Noble Energy management forecast to the Noble Energy Board and to Noble

Energy’s financial advisor for its use in connection with its financial analyses[.]” Id. at 71-72.

       37.     The S-4 goes on to disclose, inter alia, Noble’s forecasted values for projected non-

GAAP (Generally Accepted Accounting Principles) financial metrics for 2020 through 2029 for

(1) EBITDAX and (2) Free Cash Flow, but fails to provide (i) the line items used to calculate these

non-GAAP metrics or (ii) a reconciliation of these non-GAAP projections to the most comparable

GAAP measures. Id. at 75.

       38.     The S-4 defines EBITDAX as “net income (loss) before interest expense; income

taxes; depreciation, depletion and amortization; exploration expenses; asset impairments; and loss

(gain) on commodity derivative instruments, net of cash settlements in 2020.” Id. at 75 n.1.

Nevertheless, the S-4 fails to reconcile EBITDAX to its most comparable GAAP measure or

disclose the line items used to calculate EBITDAX, rendering the S-4 materially false and/or

misleading. Id. at 75.

       39.     The S-4 defines Free Cash Flow as “cash flow from operations before working

capital, less consolidated capital investments.” Id. at 75 n.3. Nevertheless, the S-4 fails to

reconcile Free Cash Flow to its most comparable GAAP measure or disclose the line items used

to calculate Free Cash Flow, rendering the S-4 materially false and/or misleading. Id. at 75.




                                                - 13 -
               Case 1:20-cv-06563 Document 1 Filed 08/18/20 Page 14 of 29




       40.       Thus, the S-4’s disclosure of these non-GAAP financial forecasts provides an

incomplete and materially misleading understanding of the Company’s future financial prospects

and the inputs and assumptions for which those prospects are based upon. It is clear that those

inputs and assumptions were in fact forecasted and utilized in calculating the non-GAAP measures

disclosed and relied on by the Board to recommend the Proposed Transaction in violation of

Section 14(a) of the Exchange Act.

       41.       The non-GAAP financial projections disclosed on pages 75 of the S-4 violate

Section 14(a) of the Exchange Act because: (i) the use of such forecasted non-GAAP financial

measures alone violates SEC Regulation G as a result of Defendants’ failure to reconcile those

non-GAAP measures to their closest GAAP equivalent or otherwise disclose the specific financial

assumptions and inputs used to calculate the non-GAAP measures; and (ii) they violate SEC

Regulation 14a-9 because they are materially misleading as without any correlation with their

GAAP equivalent financial metrics, shareholders are unable to discern the veracity of the financial

projections.

       42.       As such, this information must be disclosed in order to cure the materially

misleading disclosures regarding both the financial projections developed by the Company as well

as the projections relied upon by the Company’s financial advisors.

       The Financial Projections Violate Regulation G

       43.       The SEC has acknowledged that potential “misleading inferences” are exacerbated

when the disclosed information contains non-GAAP financial measures1 and adopted Regulation




1
        Non-GAAP financial measures are numerical measures of future financial performance
that exclude amounts or are adjusted to effectively exclude amounts that are included in the most
directly comparable GAAP measure. 17 C.F.R. § 244.101(a)(1).


                                              - 14 -
              Case 1:20-cv-06563 Document 1 Filed 08/18/20 Page 15 of 29




G2 “to ensure that investors and others are not misled by the use of non-GAAP financial

measures.”3

        44.     Defendants must comply with Regulation G. More specifically, the company must

disclose the most directly comparable GAAP financial measure and a reconciliation (by schedule

or other clearly understandable method) of the differences between the non-GAAP financial

measure disclosed or released with the most comparable financial measure or measures calculated

and presented in accordance with GAAP. 17 C.F.R. § 244.100. This is because the SEC believes

“this reconciliation will help investors . . . to better evaluate the non-GAAP financial measures

. . . . [and] more accurately evaluate companies’ securities and, in turn, result in a more accurate

pricing of securities.”4

        45.     Moreover, the SEC has publicly stated that the use of non-GAAP financial

measures can be misleading.5      Former SEC Chairwoman Mary Jo White has stated that the

frequent use by publicly traded companies of unique company-specific non-GAAP financial

measures (as Noble included in the S-4 here) implicates the centerpiece of the SEC’s disclosures

regime:

        In too many cases, the non-GAAP information, which is meant to supplement the
        GAAP information, has become the key message to investors, crowding out and
        effectively supplanting the GAAP presentation. Jim Schnurr, our Chief Accountant,
        Mark Kronforst, our Chief Accountant in the Division of Corporation Finance and


2
       Item 10 of Regulations S-K and S-B were amended to reflect the requirements of
Regulation G.
3
       SEC, Final Rule: Conditions for Use of Non-GAAP Financial Measures (Jan. 22, 2003),
available at https://www.sec.gov/rules/final/33-8176.htm (“SEC, Final Rule”).
4
       SEC, Final Rule.
5
       See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance (June 24, 2016), available
at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-financial-measures-the-secs-evolving-
views/; Gretchen Morgenson, Fantasy Math Is Helping Companies Spin Losses Into Profits, N.Y.
Times, Apr. 22, 2016, available at http://www.nytimes.com/2016/04/24/business/fantasy-math-is-
helping-companies-spin-losses-into-profits.html?_r=0.


                                               - 15 -
             Case 1:20-cv-06563 Document 1 Filed 08/18/20 Page 16 of 29




       I, along with other members of the staff, have spoken out frequently about our
       concerns to raise the awareness of boards, management and investors. And last
       month, the staff issued guidance addressing a number of troublesome practices
       which can make non-GAAP disclosures misleading: the lack of equal or greater
       prominence for GAAP measures; exclusion of normal, recurring cash operating
       expenses; individually tailored non-GAAP revenues; lack of consistency; cherry-
       picking; and the use of cash per share data. I strongly urge companies to carefully
       consider this guidance and revisit their approach to non-GAAP disclosures. I also
       urge again, as I did last December, that appropriate controls be considered and that
       audit committees carefully oversee their company’s use of non-GAAP measures
       and disclosures.6

       46.     The SEC has required compliance with Regulation G, including reconciliation

requirements in other merger transactions. Compare Youku Tudou Inc., et al., Correspondence to

SEC 5 (Jan. 11, 2016) (Issuer arguing that Rule 100(d) of Regulation G does not apply to non-

GAAP financials relating to a business combination),7 with Youku Tudou Inc., et al., SEC Staff

Comment Letter 1 (Jan. 20, 2016) (“[The SEC] note[s] that your disclosure of projected financial

information is not in response to the requirements of, or pursuant to, Item 1015 of Regulation M-

A and is thus not excepted from Rule 100 of Regulation G.”);8 see Harbin Electric, Inc.,

Correspondence to SEC 29 (Aug. 12, 2011) (“Pursuant to the requirements of Regulation G, we

have added a reconciliation of actual and projected EBIT to GAAP net income . . . .”).9



6
       Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), available at https://www.sec.gov/news/speech/chair-
white-icgn-speech.html (emphasis added) (footnotes omitted).
7
       Available at https://www.sec.gov/Archives/edgar/data/1442596/000110465916089133/
filename1.htm.
8
       Available at https://www.sec.gov/Archives/edgar/data/1442596/000000000016062042/
filename1.pdf.
9
       Available at https://www.sec.gov/Archives/edgar/data/1266719/000114420411046281/
filename1.htm. See also Actel Corporation, SEC Staff Comment Letter 2 (Oct. 13, 2010)
(“Opinion of Actel’s Financial Advisor, page 24 . . . This section includes non-GAAP financial
measures. Please revise to provide the disclosure required by Rule 100 of Regulation G.”),
available at https://www.sec.gov/Archives/edgar/data/907687/000000000010060087/filename
1.pdf. See also The Spectranetics Corp., SEC Staff Comment Letter 1 (July 18, 2017) (“Item 4.
The Solicitation or Recommendation Certain Spectranetics Forecasts, page 39 . . . [P]rovide the



                                              - 16 -
             Case 1:20-cv-06563 Document 1 Filed 08/18/20 Page 17 of 29




       47.     Compliance with Regulation G is mandatory under Section 14(a), and non-

compliance constitutes a violation of Section 14(a). Thus, in order to bring the S-4 into compliance

with Regulation G, Defendants must provide a reconciliation of the non-GAAP financial measures

to their respective most comparable GAAP financial measures.

       The Financial Projections are Materially Misleading and Violate SEC Rule 14a-9

       48.     In addition to the S-4’s violation of Regulation G, the lack of reconciliation or, at

the very least, the line items utilized in calculating the non-GAAP measures render the financial

forecasts disclosed materially misleading as shareholders are unable to understand the differences

between the non-GAAP financial measures and their respective most comparable GAAP financial

measures. Nor can shareholders compare the Company’s financial prospects with similarly

situated companies.

       49.     Such projections are necessary to make the non-GAAP projections included in the

S-4 not misleading for the reasons discussed above.

       50.     As such, financial projections are plainly material, and shareholders would clearly

want a complete and non-misleading understanding of those projections.

       51.     In order to cure the materially misleading nature of the projections under SEC Rule

14a-9 as a result of the omitted information on page 75, Defendants must provide a reconciliation




reconciliation required under Rule 100(a) of Regulation G”), available at
https://www.sec.gov/Archives/edgar/data/789132/000000000017025180/filename1.pdf.                The
SEC Office of Mergers and Acquisitions applied Regulation G in these transactions, which reflect
the SEC’s official position. Any claim that the SEC has officially sanctioned the use of non-GAAP
financial forecasts for business combinations when the Board itself created and relied on such non-
GAAP forecasts to recommend a transaction such as the Proposed Transaction is incorrect. The
SEC’s website provides certain unofficial guidance for certain matters, called Compliance and
Disclosure Interpretations (“C&DI’s”) which through the use of Q&As reflect the views of
particular SEC staff and on which certain issuers have in the past claimed an exemption from
Regulation G. The SEC itself expressly disclaims C&DI’s as they are not regulations that have
been reviewed by the SEC, and the SEC expressly states that they are not binding and should not
be relied on. See www.sec.gov/divisions/corpfin/cfguidance.shtml (last visited Aug. 17, 2020).


                                               - 17 -
             Case 1:20-cv-06563 Document 1 Filed 08/18/20 Page 18 of 29




table of the non-GAAP financial measures to the most comparable GAAP measures and the

calculated values for the combined company’s pro forma Adjusted EBITDA and Unlevered Free

Cash Flow.

       The Materially Misleading Financial Analyses

       52.       The summary of the valuation methodologies utilized by J.P. Morgan, including

the utilization of certain of the non-GAAP financial projections described above by J.P. Morgan,

in connection with its valuation analyses (S-4 65) is misleading in violation of Regulation 14a-9.

The opacity concerning the Company’s internal projections renders the valuation analyses

described below materially incomplete and misleading, particularly as companies formulate non-

GAAP metrics differently. Once a S-4 discloses internal projections relied upon by the Board,

those projections must be complete and accurate.

       53.       With respect to J.P. Morgan’s fairness opinion generally, the S-4 fails to disclose

any financial analysis of Chevron. This is materially misleading because 100% of the Merger

Consideration consists of Chevron stock, and without any analysis, shareholders can’t assess the

desirability of Chevron stock and therefore cannot fully determine the fairness of the Merger

Consideration.

       54.       With respect to J.P. Morgan’s Selected Transaction Multiples Analysis, the S-4 fails

to disclose the transaction value as a multiple of EBITDAX over the next twelve months for the

13 selected transactions. Id. at 68.

       55.       With respect to J.P. Morgan’s Discounted Cash Flow Analysis, the S-4 discloses

that J.P. Morgan performed a discounted cash flow analysis on Noble by first calculating the

present value of the unlevered free cash flows that Noble was expected to generate using the Base,

Strip+, Strip+Low and Upside cases disclosed in the management projections. Id. at 69. J.P.

Morgan then calculated a range of terminal values by applying a terminal value growth rate ranging


                                                - 18 -
             Case 1:20-cv-06563 Document 1 Filed 08/18/20 Page 19 of 29




from (1.5%) to 1.5% of the unlevered free cash flow Noble was expected to generate in the terminal

year. The unlevered free cash flows and terminal values were discounted using a discount rate

range of 10% to 12%, which was based on Noble’s weighted average cost of capital, and then

divided by number of fully diluted Noble shares outstanding. Id. J.P. Morgan then assigned

probability weights to each of the cases that reflected management’s estimates with respect to the

probability of each case happening to calculate the implied equity value range. Id. at 69-70.

       56.     With respect to J.P. Morgan’s Discounted Cash Flow Analysis, the S-4 fails to

disclose: (1) whether the unlevered free cash flows used by J.P. Morgan are the same Free Cash

Flows disclosed in the management projections, and if they are not, disclose how the unlevered

free cash flow was calculated and the calculated values; (2) the calculated terminal values; (3) the

inputs used to calculate the Company’s weighted average cost of capital; (4) whether any enterprise

adjustments were made; (5) how stock based compensation was treated (as a cash or non-cash

expense); or (6) the number of fully diluted Noble shares outstanding.

       57.     Since information was omitted, shareholders are unable to discern the veracity of

J.P. Morgan’s discounted cash flow analyses. Without further disclosure, shareholders are unable

to compare J.P. Morgan’s calculations with the Company’s financial projections. The absence of

any single piece of the above information renders J.P. Morgan’s discounted cash flow analyses

incomplete and misleading. Thus, the Company’s shareholders are being materially misled

regarding the value of the Company.

       58.     As a highly-respected professor explained in one of the most thorough law review

articles regarding the fundamental flaws with the valuation analyses bankers perform in support

of fairness opinions, in a discounted cash flow analysis a banker takes management’s projections

and then makes several key choices “each of which can significantly affect the final valuation.”




                                               - 19 -
             Case 1:20-cv-06563 Document 1 Filed 08/18/20 Page 20 of 29




Steven M. Davidoff, Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (Aug. 2006). Such choices

include “the appropriate discount rate, and the terminal value . . . .” Id. (footnote omitted). As

Professor Davidoff explains:

       There is substantial leeway to determine each of these, and any change can
       markedly affect the discounted cash flow value . . . The substantial discretion and
       lack of guidelines and standards also makes the process vulnerable to manipulation
       to arrive at the “right” answer for fairness. This raises a further dilemma in light of
       the conflicted nature of the investment banks who often provide these opinions[.]

Id. at 1577-78 (footnotes omitted).

       59.      Therefore, in order for Noble shareholders to become fully informed regarding the

fairness of the Merger Consideration, the material omitted information must be disclosed to

shareholders.

       60.      In sum, the S-4 independently violates both: (i) Regulation G, which requires a

presentation and reconciliation of any non-GAAP financial to its most directly comparable GAAP

equivalent; and (ii) Rule 14a-9, since the material omitted information renders certain statements,

discussed above, materially incomplete and misleading. As the S-4 independently contravenes the

SEC rules and regulations, Defendants violated Section 14(a) and Section 20(a) of the Exchange

Act by filing the S-4 to garner votes in support of the Proposed Transaction from Noble

shareholders.

       61.      Absent disclosure of the foregoing material information prior to the special

shareholder meeting to vote on the Proposed Transaction, Plaintiff and the other members of the

Class will not be able to make a fully-informed decision regarding whether to vote in favor of the

Proposed Transaction, and they are thus threatened with irreparable harm, warranting the

injunctive relief sought herein.

       62.      Further, failure to remedy the deficient S-4 and consummate the Proposed

Transaction will directly and proximately cause damages and actual economic loss to shareholders


                                               - 20 -
                Case 1:20-cv-06563 Document 1 Filed 08/18/20 Page 21 of 29




(i.e. the difference between the value to be received as a result of the Proposed Transaction and

the true value of their shares prior to the merger), in an amount to be determined at trial, to Plaintiff

and the Class.

                                               COUNT I

      (Against All Defendants for Violations of Section 14(a) of the Exchange Act and
                      17 C.F.R. § 244.100 Promulgated Thereunder)

          63.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          64.     Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any [S-4] or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          65.     As set forth above, the S-4 omits information required by SEC Regulation G, 17

C.F.R. § 244.100, which independently violates Section 14(a). SEC Regulation G, among other

things, requires an issuer that chooses to disclose a non-GAAP measure to provide a presentation

of the “most directly comparable” GAAP measure and a reconciliation “by schedule or other

clearly understandable method” of the non-GAAP measure to the “most comparable” GAAP

measure. 17 C.F.R. § 244.100(a).

          66.     The failure to reconcile the non-GAAP financial measures included in the S-4

violates Regulation G and constitutes a violation of Section 14(a).




                                                  - 21 -
                Case 1:20-cv-06563 Document 1 Filed 08/18/20 Page 22 of 29




          67.     As a direct and proximate result of the dissemination of the false and/or misleading

S-4 Defendants used to recommend that shareholders approve the Proposed Transaction, Plaintiff

and the Class will suffer damages and actual economic losses (i.e. the difference between the value

they will receive as a result of the Proposed Transaction and the true value of their shares prior to

the merger) in an amount to be determined at trial and are entitled to such equitable relief as the

Court deems appropriate, including rescissory damages.

                                               COUNT II

      (Against All Defendants for Violations of Section 14(a) of the Exchange Act and
                          Rule 14a-9 Promulgated Thereunder)

          68.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          69.     SEC Rule 14a-9 prohibits the solicitation of shareholder votes in registration

statements that contain “any statement which, at the time and in the light of the circumstances

under which it is made, is false or misleading with respect to any material fact, or which omits to

state any material fact necessary in order to make the statements therein not false or misleading[.]”

17 C.F.R. § 240.14a-9(a).

          70.     Regulation G similarly prohibits the solicitation of shareholder votes by “mak[ing]

public a non-GAAP financial measure that, taken together with the information accompanying that

measure . . . contains an untrue statement of a material fact or omits to state a material fact

necessary in order to make the presentation of the non-GAAP financial measure . . . not

misleading.” 17 C.F.R. § 244.100(b) (emphasis added).

          71.     Defendants have issued the S-4 with the intention of soliciting shareholder support

for the Proposed Transaction. Each of the Defendants reviewed and authorized the dissemination

of the S-4, which fails to provide critical information regarding, amongst other things, the financial




                                                  - 22 -
             Case 1:20-cv-06563 Document 1 Filed 08/18/20 Page 23 of 29




projections for the Company.

       72.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as directors and/or officers, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the S-4 but nonetheless failed to obtain and disclose such information

to shareholders although they could have done so without extraordinary effort.

       73.     The Individual Defendants knew or were negligent in not knowing that the S-4 is

materially misleading and omits material facts that are necessary to render it not misleading. The

Individual Defendants undoubtedly reviewed and relied upon the omitted information identified

above in connection with their decision to approve and recommend the Proposed Transaction.

       74.     The Individual Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the S-4, rendering the sections of the S-4

identified above to be materially incomplete and misleading.

       75.     The Individual Defendants were, at the very least, negligent in preparing and

reviewing the S-4. The preparation of a registration statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in choosing to omit material information from the S-4 or

failing to notice the material omissions in the S-4 upon reviewing it, which they were required to

do carefully as the Company’s directors. Indeed, the Individual Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation of

the Company’s financial projections.




                                                - 23 -
                Case 1:20-cv-06563 Document 1 Filed 08/18/20 Page 24 of 29




          76.     Noble is also deemed negligent as a result of the Individual Defendants’ negligence

in preparing and reviewing the S-4.

          77.     The misrepresentations and omissions in the S-4 are material to Plaintiff and the

Class, who will be deprived of their right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction.

          78.     As a direct and proximate result of the dissemination of the false and/or misleading

S-4 Defendants used to recommend that shareholders approve the Proposed Transaction, Plaintiff

and the Class will suffer damages and actual economic losses (i.e. the difference between the value

they will receive as a result of the Proposed Transaction and the true value of their shares prior to

the merger) in an amount to be determined at trial and are entitled to such equitable relief as the

Court deems appropriate, including rescissory damages.

                                              COUNT III

                         (Against the Individual Defendants for Violations
                               of Section 20(a) of the Exchange Act)

          79.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          80.     The Individual Defendants acted as controlling persons of Noble within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors and/or officers of Noble, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the S-4 filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.



                                                  - 24 -
             Case 1:20-cv-06563 Document 1 Filed 08/18/20 Page 25 of 29




       81.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the S-4 and other statements alleged by Plaintiff to be misleading prior to and/or shortly

after these statements were issued and had the ability to prevent the issuance of the statements or

cause the statements to be corrected.

       82.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein and exercised the same. The S-4 at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were thus directly involved in preparing the S-4.

       83.     In addition, as the S-4 sets forth at length, and as described herein, the Individual

Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The

S-4 purports to describe the various issues and information that the Individual Defendants

reviewed and considered. The Individual Defendants participated in drafting and/or gave their

input on the content of those descriptions.

       84.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       85.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff and the Class will be irreparably harmed.




                                                - 25 -
            Case 1:20-cv-06563 Document 1 Filed 08/18/20 Page 26 of 29




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Declaring that this action is properly maintainable as a Class Action and certifying

Plaintiff as Class Representative and his counsel as Class Counsel;

       B.      Enjoining Defendants and all persons acting in concert with them from proceeding

with the shareholder vote on the Proposed Transaction or consummating the Proposed Transaction,

unless and until the Company discloses the material information discussed above which has been

omitted from the S-4;

       C.      Directing Defendants to account to Plaintiff and the Class for all damages sustained

as a result of their wrongdoing and to award damages arising from proceeding with the Proposed

Transaction;

       D.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND
       Plaintiff demands a trial by jury on all issues so triable.

Dated: August 18, 2020

                                                   Respectfully submitted,

                                                   By: James M. Wilson, Jr.
                                                   Nadeem Faruqi
                                                   James M. Wilson, Jr.
                                                   FARUQI & FARUQI, LLP
                                                   685 Third Avenue, 26th Floor
                                                   New York, NY 10017
                                                   Tel.: (212) 983-9330
                                                   Fax: (212) 983-9331
                                                   Email: nfaruqi@faruqilaw.com
                                                           jwilson@faruqilaw.com




                                                - 26 -
Case 1:20-cv-06563 Document 1 Filed 08/18/20 Page 27 of 29




                             Counsel for Plaintiff




                          - 27 -
Case 1:20-cv-06563 Document 1 Filed 08/18/20 Page 28 of 29
Case 1:20-cv-06563 Document 1 Filed 08/18/20 Page 29 of 29
